Exhibit 10.1
LANCE, INC.
2009 Annual Performance Incentive Plan for Officers

     
Purposes and Introduction
  The 2009 Annual Performance Incentive Plan provides for Performance Awards
under the Lance, Inc. 2007 Key Employee Incentive Plan (the “Incentive Plan”).
Except as otherwise expressly defined herein, capitalized terms shall be as
defined in the Incentive Plan.
 
   
 
  The primary purposes of the 2009 Annual Performance Incentive Plan for
Officers (the “2009 Plan”) are to:
 
   
 
 
•     Motivate behaviors that lead to the successful achievement of specific
sales, financial and operations goals that support Lance’s stated business
strategy and to align participants’ interests with those of stockholders.
 
   
 
 
•     Emphasize link between participants’ performance and rewards for meeting
predetermined, specific goals.
 
   
 
 
•     Focus participant’s attention on operational effectiveness from both an
earnings and an investment perspective.
 
   
 
 
•     Promote the performance orientation at Lance and communicate to employees
that greater responsibility carries greater rewards.
 
   
 
  For 2009, participants will be eligible to earn incentive awards based on the
performance measures listed on Exhibit A hereto and defined as follows:
 
   
 
 
1.    Net Sales is defined as sales and other operating revenue, net of returns,
allowances, discounts and other sales deduction items for the 2009 fiscal year,
as audited and reported in the Company’s Form 10-K for the 2009 fiscal year.
 
   
 
 
2.    Corporate Earnings Per Share (“Corporate EPS”) is defined as the fully
diluted earnings per share of the Company for the 2009 fiscal year, as audited
and reported in the Company’s Form 10-K for 2009 fiscal year.
 
   
 
 
3.    Sales Per Route Improvement is defined as the percentage improvement in
gross sales through the direct-store-delivery (“DSD”) system divided by 52 and
divided by the average number of routes in the DSD system for the 2009 fiscal
year over that for the 2008 fiscal year.

 



--------------------------------------------------------------------------------



 



     
 
 
4.    Supply Chain Costs Reduction is defined as the percentage reduction,
expressed in percentage points or basis points (bps), in total manufacturing
conversion costs plus total costs of shipping and distribution, excluding DSD
costs, divided by total net sales for the 2009 fiscal year over that for the
2008 fiscal year.
 
   
 
  To achieve the maximum motivational impact, plan goals and the awards that
will be received for meeting those goals will be communicated to participants as
soon as practical after the 2009 Plan is approved by the Compensation Committee
of the Board of Directors.
 
   
 
  Each participant will be assigned a Target Incentive, stated as a percent of
base salary. The Target Incentive Award, or a greater or lesser amount, will be
earned at the end of the Plan Year based on the attainment of predetermined
goals.
 
   
 
  Base salary shall be the annual rate of base compensation for the Plan Year
which is set no later than April of such Plan Year; provided that for any award
intended to satisfy the Performance-Based Exception, base salary shall be the
annual rate of base compensation for the Plan Year which is set no later than
March 31 of such Plan Year.
 
   
 
  Not later than 75 days after fiscal year-end, 100% of the awards earned will
be payable to participants in cash.
 
   
Plan Year
  The period over which performance will be measured is the Company’s 2009
fiscal year (the “Plan Year”).
 
   
Eligibility and Participation
  Eligibility in the Plan is limited to Officers of Lance who are key to Lance’s
success. The Compensation Committee of the Board of Directors will review and
approve participants nominated by the President and Chief Executive Officer.
Participation in one year does not guarantee participation in a following year,
but instead will be reevaluated and determined on an annual basis.
 
   
 
  Participants in the Plan may not participate in any other annual incentive
plan (e.g., sales incentives, etc.) offered by Lance or its affiliates.
Exhibit B includes the list of 2009 participants approved by the Compensation
Committee at its February 9, 2009 meeting.
 
   
Target Incentive Awards
  Each participant will be assigned a Target Incentive expressed as a percentage
of his or her base salary. Participants may be assigned Target Incentives by
position, by salary level or based on other factors as determined by the
Compensation Committee.

2



--------------------------------------------------------------------------------



 



     
 
  Target Incentives will be reevaluated at least every other year, if not
annually. If the job responsibility of a position changes during the year, or
base salary is increased significantly, the Target Incentive shall be revised as
appropriate.
 
   
 
  Exhibit B lists the Target Incentive for each participant for the Plan Year.
Target Incentives will be communicated to each participant as close to the
beginning of the year as practicable, in writing. Final awards will be
calculated by multiplying each participant’s Target Incentive by the appropriate
percentage (based on performance for the year, as described below).
 
   
Performance Measures and Award Funding
  The 2009 performance measures are on Exhibit A attached hereto.

                                Threshold   Target   Maximum  
Award Level Funded  
  50%     100%   200%  

     
 
  Percent of payout will be determined on a straight line basis from Threshold
to Target and from Target to Maximum. There will be no payout unless the
Threshold for the applicable performance measure is reached.

The payout for the Net Sales performance measure shall not exceed Target if the
Corporate EPS performance measure does not equal or exceed its Threshold.
 
   
 
  The performance measures will be communicated to each participant as soon as
practicable after they have been established. Final Target Incentive Awards will
be calculated after the Compensation Committee has reviewed the Company’s
audited financial statements for 2009 and determined the performance level
achieved.
 
   
 
  Threshold, Target and Maximum levels will be defined at the beginning of each
Plan Year for each performance measure.
 
   
 
  The following definitions for the terms Maximum, Target and Threshold should
help set the goals for each year, as well as evaluate the payouts:
 
   
 
 
•     Maximum: Excellent; deserves an above-market incentive
 
   
 
 
•     Target: Normal or expected performance; deserves market-level incentive
 
   
 
 
•     Threshold: Lowest level of performance deserving payment above base
salary; deserves below-market incentive
 
   
Individual Performance
  Each participant will receive 35% of his or her Target Incentive Award based
on Net Sales, 45% of his or her Target Incentive Award based on Corporate EPS,
10% of his or her Target Incentive Award based on Sales Per Route Improvement
and 10% of his or her Target Incentive Award based on Supply Chain Costs
Reduction.

3



--------------------------------------------------------------------------------



 



     
Form and Timing of Payments
  Final award payments will be made in cash as soon as practicable after award
amounts are approved by the Compensation Committee of the Board of Directors,
but not more than 75 days after the end of the Company’s 2009 fiscal year. All
awards will be rounded to the nearest $100.
 
   
Change in Status
  An employee hired into an eligible position during the Plan Year may
participate in the Plan for the balance of the Plan Year on a pro rata basis.
 
   
Certain Terminations of Employment
  In the event a participant voluntarily terminates employment (other than
Retirement) or is terminated involuntarily during or after the end of the Plan
Year but before the payment date, any Award will be forfeited. In the event of
death, Disability or Retirement, the award will be paid on a pro rata basis
based on the actual performance determined after the end of the Plan Year.
Awards otherwise will be calculated on the same basis as for other participants.
 
   
 
  “Retirement” is defined under the Incentive Plan to mean the participant’s
termination of employment with the Company either (i) after attainment of age 65
or (ii) after attainment of age 55 with the prior consent of the Compensation
Committee.
 
   
Change In Control
  In the event of a Change in Control, pro rata payouts will be made at the
greater of (1) Target Incentives or (2) actual results for the year-to-date,
based on the number of days in the Plan Year preceding the Change in Control.
Payouts will be made within 30 days after the relevant transaction has been
completed.
 
   
Withholding
  The Company shall withhold from award payments any Federal, foreign, state or
local income or other taxes required to be withheld.
 
   
Communications
  Progress reports should be made to participants quarterly showing the
year-to-date performance results and the percentage of Target Incentives that
would be earned if results remain at that level for the entire year.
 
   
Executive Officers
  Notwithstanding any provisions to the contrary above, participation, Target
Incentive Awards and prorations for executive officers, including the President
and Chief Executive Officer, shall be approved by the Compensation Committee.
 
   
Stockholder Approval
  The 2009 Plan and the awards hereunder are made pursuant to the Incentive
Plan, which was approved by the Company’s stockholders at the Annual Meeting of
Stockholders held on April 26, 2007.

4



--------------------------------------------------------------------------------



 



     
Governance
  The Compensation Committee of the Board of Directors of Lance, Inc. is
ultimately responsible for the administration and governance of the Plan.
Actions requiring Committee approval include final determination of plan
eligibility and participation, identification of performance measures,
performance objectives and final award determination. The Committee may adjust
any award due to extraordinary events such as acquisitions, dispositions,
discontinued operations, required accounting adjustments or similar events, all
as specified in Section 11(d) of the Incentive Plan; provided, however, that the
Committee shall at all times be required to exercise this discretionary power in
a manner, and subject to such limitations, as will permit all payments under the
Plan to “covered employees,” as defined in Section 162(m) of the Internal
Revenue Code, to continue to qualify as “performance-based compensation” for
purposes of Section 162(m) of the Code. In addition, under the Incentive Plan,
the Committee retains the discretion to reduce any award amount from the amount
otherwise determined under the applicable formula. Subject to the foregoing, the
decisions of the Committee shall be conclusive and binding on all participants.

5



--------------------------------------------------------------------------------



 



Exhibit A
Performance Measures

                                  Performance Measure   Weight   Threshold  
Target   Maximum
Net Sales*
    35 %   $ 865 million   $ 915.7 million   $ 965 million
 
                               
Corporate EPS*
    45 %   $ 0.80     $ 1.10     $ 1.40  
 
                               
Sales Per Route Improvement*
    10 %     1 %     10 %     15 %
 
                               
Supply Chain Costs Reduction*
    10 %     1 bps     25 bps     125 bps

 

*   Excludes acquisitions and special items, which are significant one-time
income or expense items.

 



--------------------------------------------------------------------------------



 



Exhibit B

                              Award   Target Name   Title   Percentage  
Incentive
David V. Singer
  President and Chief Executive Officer     100 %   $ 660,000  
 
                   
Rick D. Puckett
  Executive Vice President, Chief Financial Officer, Treasurer and Secretary    
50 %   $ 200,700  
 
                   
Glenn A. Patcha
  Senior Vice President — Sales and Marketing     50 %   $ 180,200  
 
                   
Blake W. Thompson
  Senior Vice President — Supply Chain     50 %   $ 150,200  
 
                   
Earl D. Leake
  Senior Vice President — Human Resources     50 %   $ 140,300  
 
                   
M. E. Wicklund
  Vice President, Controller and Assistant Secretary     ** %   $ **  

 

**   Amounts are omitted for participants other than the Chief Executive
Officer, the Chief Financial Officer and the other executive officers who were
named in the Summary Compensation Table of the Company’s Proxy Statement for the
2009 Annual Meeting of Stockholders.

 